In The

                                Court of Appeals
                    Ninth District of Texas at Beaumont
                              ____________________

                               NO. 09-13-00260-CR
                              ____________________

                          RONALD SMITH, Appellant

                                         V.

                  THE STATE OF TEXAS, Appellee
_________________________________        ______________________

              On Appeal from the Criminal District Court
                       Jefferson County, Texas
                       Trial Cause No. 12-13545
____________________________________________                          ____________

                          MEMORANDUM OPINION

      A jury convicted Ronald Smith of aggravated robbery and assessed a

punishment of life in prison. In one appellate issue, Smith contends he received

ineffective assistance of counsel during the guilt phase of trial. We affirm the trial

court’s judgment.

      To establish ineffective assistance, Smith must satisfy the following test:

      First, the defendant must show that counsel’s performance was
      deficient. This requires showing that counsel made errors so serious
      that counsel was not functioning as the “counsel” guaranteed the
      defendant by the Sixth Amendment. Second, the defendant must show
      that the deficient performance prejudiced the defense. This requires
      showing that counsel’s errors were so serious as to deprive the
      defendant of a fair trial, a trial whose result is reliable.

Strickland v. Washington, 466 U.S. 668, 687 (1984); see Perez v. State, 310
S.W.3d 890, 892-93 (Tex. Crim. App. 2010). “Any allegation of ineffectiveness

must be firmly founded in the record, and the record must affirmatively

demonstrate the alleged ineffectiveness.” Thompson v. State, 9 S.W.3d 808, 813

(Tex. Crim. App. 1999). “Appellate review of defense counsel’s representation is

highly deferential and presumes that counsel’s actions fell within the wide range of

reasonable and professional assistance.” Bone v. State, 77 S.W.3d 828, 833 (Tex.

Crim. App. 2002). “Under normal circumstances, the record on direct appeal will

not be sufficient to show that counsel’s representation was so deficient and so

lacking in tactical or strategic decisionmaking as to overcome the presumption that

counsel’s conduct was reasonable and professional.” Id.

      On appeal, Smith complains of trial counsel’s failure to (1) object to

testimony that Smith wears dentures when the alleged robber wore dentures; (2)

object to a detective’s testimony that Smith was the robber seen on a surveillance

video and was the person who committed the crime; (3) challenge eyewitness

identification through objections, a motion for expert assistance, a motion to

suppress, and cross-examination; and (4) object to portions of the State’s closing
argument. The record does not indicate that Smith filed a motion for new trial to

allege ineffective assistance. The record is silent as to trial counsel’s tactical and

strategic decision making. See Estrada v. State, 313 S.W.3d 274, 311 (Tex. Crim.

App. 2010). Moreover, Smith cannot demonstrate that, but for counsel’s alleged

errors, the outcome of his trial would have been different. See Graves v. State, 310
S.W.3d 924, 929 (Tex. App.—Beaumont 2010, pet. ref’d). Nor is trial counsel’s

ineffectiveness apparent from the record. See Freeman v. State, 125 S.W.3d 505,

507 (Tex. Crim. App. 2003). Under these circumstances, Smith cannot defeat the

strong presumption that counsel’s decisions during trial fell within the wide range

of reasonable professional assistance. See Thompson, 9 S.W.3d at 814. We

overrule issue one and affirm the trial court’s judgment.

      AFFIRMED.

                                            ________________________________
                                                    STEVE McKEITHEN
                                                        Chief Justice

Submitted on December 4, 2013
Opinion Delivered December 18, 2013
Do Not Publish

Before McKeithen, C.J., Kreger and Horton, JJ.